Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 21, 30 and 34
b.	Pending: 21-41
Claims 21, 30 and 34 have been amended.

Claim Rejections - 35 USC § 112

Claim rejection for claims 21, 30 and 34 w.r.t., insufficient antecedent basis is withdrawn pursuant to claim amendment.
Claim 41 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 30 and 34 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“moving at least a portion of a data unit from the first memory die to the second memory die based on a bandwidth of the first memory die or a bandwidth of the second memory die, wherein the portion of the data unit is less than an entire data unit”; for independent claim 21;
“moving at least a portion of a data unit from the first memory die to a second memory die of a second memory stack based on a bandwidth of the first memory die or a bandwidth of the second memory die, wherein the portion of the data unit is less than an entire data unit”; for independent claim 30; and
“moving only at least a portion of a data unit from the first memory die to the second memory die based on a bandwidth of the first memory die or a bandwidth of the second memory die, wherein the portion of the data unit is less than an entire data unit”; for independent claim 34 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/5/2022